Exhibit 10.1

 

Jack Cooper Holdings Corp.

1100 Walnut Street, Suite 2400

Kansas City, MO  64106

 

May 1, 2015

 

Kyle Haulotte

341 SW Marsh Wren Street

Lees Summit, MO 64082

 

Re:                                    Offer of Continued Employment

 

Dear Kyle,

 

Please accept this letter agreement as an offer of continued employment with
Jack Cooper Holdings Corp. (the “Company”; and, together with its parent company
and its direct and indirect subsidiaries, the “JC Companies”).  If you accept
this offer of continued employment by signing at the bottom of this letter
agreement, your continued employment with the Company will be based upon the
terms and conditions set forth herein effective as of May 1, 2015 (the
“Effective Date”).

 

It is acknowledged and agreed between the parties hereto that you have been an
employee of one or more JC Companies since August 22, 2011, and that this letter
agreement shall amend and restate any prior agreements in their entirety between
you and any JC Companies concerning your employment with such JC Companies (if
any) (collectively, the “Prior Agreements”).

 

You will hold the title of Chief Accounting Officer of the Company and will
report directly to the Chief Financial Officer of the Company.

 

Your compensation and benefits will be as follows:

 

1.                                             Your initial base salary will be
$250,000 per year, subject to adjustment from time to time as determined by the
Chairman, the Chief Executive Officer, the Chief Financial Officer, or the Board
of Directors of the Company in his or its sole and absolute discretion.

 

2.                                             You will have the opportunity to
receive an annual, performance-based, discretionary bonus of up to fifty percent
(50%) of your then current base salary as determined by the Chairman, the Chief
Executive Officer, the Chief Financial Officer, or the Board of Directors of the
Company in his or its sole and absolute discretion.  Furthermore, you will have
the opportunity to receive additional discretionary bonuses as determined by the
Chairman, the Chief Executive Officer, the Chief Financial Officer, or the Board
of Directors of the Company in his or its sole and absolute discretion.

 

3.                                             As of the first day of your
employment with the Company, you will be entitled to participate in all benefit
programs, if any, that the Company establishes and makes available to

 

--------------------------------------------------------------------------------


 

its employees to the extent you are eligible and it is permitted under the plan
documents governing such programs.

 

4.                                             You will be entitled to four
(4) weeks paid vacation per year, in addition to sick days and paid holidays,
all in accordance with the Company’s policies and procedures.

 

5.                                             [Intentionally Deleted.]

 

6.                                             You will be entitled to a Company
car in accordance with the Company’s car program to the extent available to its
officers and reimbursement of reasonable fuel charges incurred in connection
with your employment with the Company.

 

7.                                             (a)                         
Except as specifically provided in Section 7(b) below, in the event of your
Termination (as hereinafter defined), then the Company shall pay to you (i) the
then current base salary through the last day of your actual employment with the
Company, (ii) any bonuses earned by you and declared by the Chairman, the Chief
Executive Officer, the Chief Financial Officer, or the Board of Directors of the
Company prior to such Termination for periods prior to such Termination (if
any), and (iii) any benefits otherwise payable through the last day of your
actual employment with the Company, and you shall thereafter not be entitled to
any other compensation, payment, benefit, or right.

 

(b)                                 Notwithstanding anything herein to the
contrary, solely in the event of your Termination by the Company without Cause
(as hereinafter defined) prior to April 30, 2020, then the Company shall pay to
you: (i) (x) the then current base salary through the last day of your actual
employment with the Company, (y) any bonuses earned by you and declared by the
Chairman, the Chief Executive Officer, the Chief Financial Officer, or the Board
of Directors of the Company prior to such Termination for periods prior to such
Termination (if any), and (z) any benefits otherwise payable through the last
day of your actual employment with the Company; and (ii) the initial base salary
of $250,000 until the earlier of (x) twelve (12) months after the date of such
Termination by the Company without Cause and (y) April 30, 2020.  By way of
example, in the event of your Termination by the Company without Cause on
May 31, 2016, then the Company shall pay you under Section 7(b)(ii) above for
twelve (12) months of your initial base salary of $250,000 (or $250,000) in
accordance with the Company’s then normal payroll practices.  By way of further
example, in the event of your Termination by the Company without Cause on
January 31, 2020, then the Company shall pay you under Section 7(b)(ii) above
for three (3) months of your initial base salary of $250,000 (or $62,5000) in
accordance with the Company’s then normal payroll practices.

 

(c)                                  The payment to you of the amounts payable
under Section 7(b) above shall (A) be contingent upon the execution by you of an
irrevocable separation agreement and general release of claims, in substantially
the form attached hereto as Exhibit A, that releases the JC Companies from any
and all liability in any way related to the circumstances of your employment and
termination therefrom and (B) constitute the sole remedy of yours in the event
of a termination of your employment hereunder.

 

2

--------------------------------------------------------------------------------


 

(d)                                 For purposes of Section 7(b), “Cause” means:
(i) a breach of this letter agreement, which breach is not cured by you within
thirty (30) days following the date that the Company provides written notice to
you of such breach and the circumstances of such breach is reviewed with you by
the Chairman, the Chief Executive Officer, the Chief Financial Officer, or the
General Counsel and a human resources representative of the Company; (ii) your
gross negligence, gross misconduct, fraud, or dishonesty in connection with your
performance of your duties, as determined by the Chairman, the Chief Executive
Officer, the Chief Financial Officer, or the Board of Directors of the Company
in his or its reasonable and good faith judgment; (iii) the conviction of you
for a felony or crime involving moral turpitude; (iv) the commission of a
willful act by you causing harm to the Company or any other JC Company which
harm, when capable of cure, is not cured within thirty (30) days following the
date the Company provides notice thereof; (v) your willful refusal to follow the
lawful directives of the Chairman, the Chief Executive Officer, the Chief
Financial Officer, or the Board of Directors of the Company consistent with your
job title; or (vi) your failure to follow any policies or procedures of the
Company following the date the Company provides written notice of such failure.

 

8.                                             By signing this letter agreement
and accepting this offer of employment, you are representing and warranting to
the Company that, as of the Effective Date: (a) you have not provided to the
Company any confidential information or trade secrets of any of your former
employers or other parties for whom you have previously performed services (such
parties collectively referred to as “Former Employer”); and (b) you are not
restricted by any agreement, contract, obligation, or covenant from
(i) competing with any Former Employer, (ii) soliciting business from any
clients or customers of any Former Employer, (iii) offering to hire or hiring
the employees of any Former Employer, or (iv) performing any of your anticipated
employment duties and obligations for the Company.

 

9.                                             During your employment with the
Company or any other JC Company (including your employment under the Prior
Agreements (if any)) and for two (2) years after your Termination, you shall
not, directly or indirectly, on your behalf or in the service or on behalf of
others:

 

(a)                                        (i) Solicit, or attempt to solicit,
any business from any of the JC Companies’ customers, including actively seeking
prospective customers, with whom you had Material Contact (as hereinafter
defined) during your employment with the Company or any other JC Company for
purposes of providing products or services that are competitive with those
provided by the Company or any other JC Company; or (ii) induce, or attempt to
induce, any of the JC Companies’ customers with whom you had Material Contact
during your employment with the Company or any other JC Company to terminate,
reduce, or otherwise negatively change such customer’s relationship with such JC
Company.

 

(b)                                        (i) Solicit, divert, or hire, or
attempt to solicit, divert, or hire, any person employed by the Company or any
other JC Company; or (ii) solicit, encourage, or offer any inducement to any
employee of the Company or any other JC Company to leave the employ of the
Company or such other JC Company.

 

3

--------------------------------------------------------------------------------


 

(c)                                         Own, manage, operate, join, control,
be employed by or with, or participate in any manner with a Competing Business
(as hereinafter defined) anywhere in the Territory (as hereinafter defined)
where doing so will require you to engage in Competitive Activities.

 

(d)                                        Publish, broadcast, or otherwise
communicate any information, misinformation, comments, opinions, or remarks,
whether written or oral, regardless of its believed truth, which is adverse to,
reflects unfavorably upon, or tends to disparage the Company or any other JC
Company or their products, services, operations, or business, provided that
communications to your attorney or spouse and/or compelled testimony under oath
being expressly excepted.

 

(e)                                         For purposes of this letter
agreement:

 

(i)                                       “Material Contact” means the contact
between you and each customer or potential customer:  (A) with whom or which you
dealt on behalf of any JC Company; or (B) whose dealings with any JC Company
were coordinated or supervised by you; or (C) about whom you obtained
confidential information in the ordinary course of business as a result of your
association with any JC Company; or (D) who received products or services
authorized by any JC Company, the sale or provision of which results or resulted
in compensation, commissions, or earnings for you within two (2) years prior to
the date of your Termination.

 

(ii)                                    “Competing Business” means any
individual (including, without limitation, you), corporation, limited liability
company, partnership, joint venture, association, or other entity, regardless of
form, that is directly engaged in whole or in relevant part in any business or
enterprise that is the same as, or similar to, the business of any JC Company. 
The JC Companies are engaged in the business of carhauling and/or finished
vehicle logistics in the United States of America, Canada, and/or Mexico.

 

(iii)                                 “Competitive Activities” means engaging in
activities or offering or providing products or services of the type conducted,
authorized, offered, or provided by any JC Company within two (2) years prior to
your Termination.

 

(iv)                                “Territory” means any and all geographic
areas where you were undertaking your duties and/or responsibilities for the
Company or any other JC Company within two (2) years prior to your Termination.

 

(v)                                   “Termination” means the termination of
your employment with the Company at any time and for any reason or under any
circumstances, whether with or without cause, with or without good reason,
initiated by you or the Company, or otherwise.

 

10.                                      (a)                          During
your employment with the Company and any other JC Company (including your
employment under the Prior Agreements (if any)) and for three (3) years after
your Termination, you shall: (i) hold all Confidential Information (as
hereinafter defined) in the strictest confidence and you shall not, without the
prior written authorization of the Company or as required by law, regulation, or
legal process, disclose any Confidential Information in any

 

4

--------------------------------------------------------------------------------


 

manner to any person or entity, other than in the furtherance of your duties to
the Company during your employment with the Company; and (ii) not use, misuse,
or reproduce any Confidential Information, except as (x) may be necessary in
connection with your services performed for the Company or any other JC Company
hereunder or (y) required by applicable law, regulation, or legal process.

 

(b)                                        For purposes of this letter
agreement, “Confidential Information” means information of a private,
proprietary, secret, or confidential nature relating to the Company and/or the
other JC Companies, including, without limitation, information concerning the
Company’s and/or the other JC Companies’ customers (including names, addresses,
telephone numbers, contact persons, and other identifying information with
respect to the needs and requirements for customers; information dealing with
the nature of customers’ accounts, including, without limitation, the dates on
which agreements between any JC Company and such customers will end and/or be
subject to renewal; and rate and price information and history relating to
products or services provided by any JC Company to its customers), suppliers,
distributors, financing sources, investors, operations, finances (including,
without limitation, personnel data relating to any JC Company’s employees, such
as compensation arrangements of such employees with any JC Company; any
financial information relating to any JC Company’s income, budgeting, cost
structures, expenses, profits, and general financial standing), businesses,
equity and debt offerings and other financings, mergers and acquisitions, and
other business transactions that derives value from not being generally known to
other persons, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations (including, without limitation, compilations of
customers, suppliers, distributors, financing sources, and investors
information), programs (including, without limitation, computer programs and
software), devices, methods, techniques, drawings, processes, procedures,
financial data (including, without limitation, financial statements, financial
models, budgets, and forecasts), lists of actual or potential customers,
suppliers, distributors, financing sources, and investors (including, without
limitation, identifying information about such parties), business, strategy, and
marketing plans and materials, negotiation strategies and positions, pricing and
cost strategies, licensing strategies, advertising campaigns, training, policy,
and procedure manuals, and other aspects of the businesses, without regard to
form and whether or not reduced to writing. “Confidential Information” shall not
include information that: (i) was known to you at the time of receipt from the
Company or another JC Company, so long as such information was not acquired
directly or indirectly from the Company or any other JC Company or any person or
entity who owed an obligation of confidentiality to the Company or any other JC
Company whether by contract or otherwise; (ii) is or becomes publicly known
through no act or fault of yours; or (iii) was received by you from a third
party having the legal right to transmit the same; provided, however, that a
combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain or
otherwise within such exceptions, as previously described, unless the
combination itself is in the public domain or otherwise entirely within any one
such exception.

 

11.                                      Upon your Termination, or at any other
time at the Company’s request, you agree to and shall promptly deliver to the
Company all of its or any JC Company’s materials, documents, plans, records,
notes, drawings, or papers and any copies thereof (whether electronic

 

5

--------------------------------------------------------------------------------


 

or hard copy) that may be in your possession or under your control, including in
particular all notes or records you have relating to any Confidential
Information.

 

12.                                      (a)                                 You
agree that any and all Inventions (as hereinafter defined) during your
employment with the Company or any other JC Company (including your employment
under the Prior Agreements (if any)) shall be the sole and exclusive property of
the Company.  You shall, with respect to any Invention: (i) keep current,
accurate, and complete records, which shall belong to the Company and be kept
and stored on the Company’s premises; (ii) promptly and fully disclose the
existence and describe the nature of the Invention to the Company in writing
(and without request); (iii) assign (and you hereby assign) to the Company all
of your right, title, and interest in and to the Invention, any applications you
make for patents or copyrights in any country, and any patents or copyrights
granted to you in any country; and (iv) acknowledge and deliver promptly to the
Company any written instruments, and perform any other acts necessary in the
Company’s opinion to preserve property rights in the Invention against
forfeiture, abandonment, or loss and to obtain and maintain letters patent
and/or copyrights on the Invention and to vest the entire right and title to the
Invention in the Company.  You also agree to perform promptly (without charge to
the Company but at the expense of the Company) all acts as may be necessary in
the Company’s opinion to preserve all patents and/or copyrights granted upon the
Inventions.

 

(b)                                        You are hereby notified that this
Section 12 does not apply to any inventions for which no equipment, supplies,
facility, or trade secrets of the Company or any other JC Company is used and
which is developed on your own time, and (i) which does not relate (A) directly
to the business of the Company or any other JC Company or (B) to the Company’s
or any other JC Company’s actual or demonstrably anticipated research or
development, or (ii) which does not result from any work performed by you for
the Company or any other JC Company.

 

(c)                                         If, in the course of your employment
with the Company or any other JC Company (including your employment under the
Prior Agreements (if any)), you use, provide, or incorporate into any goods,
services, systems, or operations of the Company or any other JC Company any
intellectual property owned by you or in which you have an interest, then you
hereby grant the Company, under all of your intellectual property and
proprietary rights, the following worldwide, non-exclusive, perpetual,
irrevocable, royalty-free, and fully paid-up license and rights: (i) to make,
use, copy, modify, and create derivative works of such intellectual property;
(ii) to publicly perform or display, import, broadcast, transmit, distribute,
license, offer to sell, and sell, rent, lease, or lend copies of such
intellectual property (and derivative works thereof); and (iii) to sublicense to
third parties the foregoing rights, including, without limitation, the right to
sublicense to further third parties.

 

(d)                                        The terms of the assignment in this
Section 12 as to any Invention may be subject to a separate assignment agreement
between you and the Company.  The existence of such an assignment agreement
shall have no effect on the assignment pursuant to this letter agreement of any
other Invention.

 

6

--------------------------------------------------------------------------------


 

(e)                                         To the extent that any Invention
qualifies as “work made for hire” as defined in 17 U.S.C. § 101 (1976), as
amended, such Invention will constitute “work made for hire” and, as such, will
be the exclusive property of the Company.

 

(f)                                          In the event of any dispute,
arbitration, or litigation concerning whether an invention, discovery,
improvement, or idea made or conceived by you is the property of the Company,
such invention, discovery, improvement, or idea shall be presumed the property
of the Company and you will bear the burden of establishing otherwise.

 

(g)                                         For purposes of this letter
agreement, “Inventions” means any inventions, discoveries, improvements, and
ideas, whether or not in writing or reduced to practice and whether or not
patentable or copyrightable, made, authored, or conceived by you in connection
with your employment with the Company or any other JC Company (including your
employment under the Prior Agreements (if any)), whether by your individual
efforts or in connection with the efforts of others.

 

(h)                                        You acknowledge and agree that the
Company will suffer irreparable damage if you violate or threaten to violate the
terms of this Section 12, and that such damage would be difficult to quantify,
and it is therefore agreed that, in the event of a breach or threatened breach
of this Section 12, the Company shall be entitled to injunctive relief, in
addition to all other legal and equitable remedies available to it, without the
necessity of posting a bond or other security.

 

13.                                      You acknowledge and agree that: (a) the
Company is the holding company of several businesses (including, without
limitation, the carhaul business of Jack Cooper Transport Company, Inc. and its
subsidiaries and the logistics business of Jack Cooper Logistics, LLC and its
subsidiaries), and its primary operations are focused on the management of such
businesses; (b) in your role as an officer of the Company you will have
authority and responsibility over not just the Company and its business but also
over the other JC Companies and their businesses; and (c) you have had (as an
employee and/or officer of one or more JC Companies) and will continue to have
(as an employee and/or officer of the Company and/or other JC Companies) access
to private, proprietary, secret, or confidential documents and information of
the Company and the other JC Companies.  Because of these circumstances and in
consideration for your continued employment hereunder and other good and
valuable consideration, you acknowledge and agree that the restrictions
contained in this letter agreement are necessary for the protection of the
business and goodwill of the Company and the other JC Companies, that each of
the restrictive covenants in this letter agreement is reasonable in time, scope
of activities, geographic scope, and otherwise to protect the legitimate
business interests and goodwill of the Company and the other JC Companies, and
that any breach of the restrictive covenants in this letter agreement is likely
to cause the Company and/or one or more of the other JC Companies substantial
and irrevocable damage that is difficult to measure.  Therefore, in the event of
any such breach or threatened breach of this letter agreement, you agree that
the Company and any other JC Company, in addition to such other remedies that
may be available at law or in equity, shall have the right to seek specific
performance of the provisions of this letter agreement and shall have the right
to seek an injunction without posting a bond from a court restraining such a
breach or threatened breach, and you hereby waive the adequacy of a remedy at
law as a defense

 

7

--------------------------------------------------------------------------------


 

to such relief. You further agree that, if any restriction set forth in this
letter agreement is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time, over too great a
range of activities, or in too broad a geographic area, then it shall be
interpreted to extend only over the maximum period of time, range of activities,
or geographic area as to which it may be enforceable.

 

14.                                       This letter agreement shall be
governed by and construed in accordance with the laws of the state of Missouri,
without giving effect to its choice of law provisions. Each party hereto
irrevocably consents to the exclusive jurisdiction of the federal and state
courts located in Missouri for all purposes in connection with any action or
proceeding which arises out of or relates to this letter agreement.  This letter
agreement amends and restates all the Prior Agreements (if any) and constitutes
the entire agreement between the parties hereto and supersedes all prior
understandings, whether oral or written.  This letter agreement may be executed
in two or more counterparts and by facsimile or PDF, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The invalidity or unenforceability of any provision of this letter
agreement shall not render invalid or unenforceable any other provision hereof.
This letter agreement may not be modified or amended except by a writing duly
executed and delivered by the parties hereto. Neither this letter agreement nor
any of the rights, interests, or obligations hereunder shall be assigned, in
whole or in part, by any party hereto without the prior written consent of the
other party hereto.

 

Please accept this offer of continued employment by signing below and returning
a sign copy to me at your earliest convenience.

 

 

Very truly yours,

 

 

 

 

Jack Cooper Holdings Corp.

 

 

 

 

 

 

 

 

By:

/s/ Michael Testman

 

 

Name:

Michael S. Testman

 

 

Title:

June 9, 2015

ACCEPTED AND AGREED TO AS OF
THE EFFECTIVE DATE:

 

 

 

 

 

/s/ Kyle Haulotte

 

 

Printed Name: Kyle Haulotte

 

 

 

8

--------------------------------------------------------------------------------